Citation Nr: 1435390	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1965 to March 1967 and from November 1971 to October 1989.  He also had periods of service in the Navy Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including the Veteran's appellate brief, are relevant to the issue on appeal.  The Board notes that there are no documents in the paperless, electronic VBMS claims file relevant to the Veteran's claim.


FINDING OF FACT

The Veteran's rheumatoid arthritis had its onset during service.  


CONCLUSION OF LAW

Rheumatoid arthritis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein is fully favorable to the Veteran, further discussion of VA's duties to notify and assist the Veteran is not required at this time.  See 38 C.F.R. §§ 3.102, 3.159 (2013).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, there is a current diagnosis of rheumatoid arthritis, as indicated in a November 2010 VA examination.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Notably, the Board finds that the Veteran's service treatment records (STRs) and outside private treatment records during his periods of active service demonstrate the onset, although not diagnosis, of rheumatoid arthritis.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In an October 1978 STR, the Veteran reported pain in his right wrist and elbow and both shoulders.  X-rays were negative, and the diagnosis was acute migratory arthritis.  In December 1978, a rheumatoid arthritis test returned negative, but a follow up note contained an impression of migratory polyarthritis.  An October 1985 private treatment record indicated that the Veteran had intermittent aching and swelling since 1976 with recurring attacks.  The diagnosis was migratory polyarthritis.  The doctor noted that without the serologies, he could not give a specific diagnosis, but "given the rather striking titer of the RA I feel that there is no question that this represents RA, in one of its more unusual variants."  The doctor stated that there was not actually a medical entity of migratory polyarthritis.  In an October 1986 private record, the doctor noted the Veteran's complaints and stated that the migratory polyarthritis was looking more like classical rheumatoid disease.  Then, in a February 1987 private record, the physician wrote that he suspected the Veteran's migratory polyarthritis was early rheumatoid arthritis.  Then, in a September 1988 STR, the presented to the medical unit with a 10-year history of rheumatoid arthritis and complained of mild migratory stiffness of one or both shoulder joints.  The stated plan was to limit physical readiness test to only push-ups and to follow up with the Veteran's private physician for rheumatoid arthritis.  The Veteran continued to receive treatment for rheumatoid arthritis through the rest of his active duty service.  

The Board finds that these findings represent the beginnings of rheumatoid arthritis during service.  This finding is supported by the plain language of the medical records and the private physician noting that rheumatoid arthritis since age 21.  Additionally, private and Social Security Administration records indicate treatment for rheumatoid arthritis since active duty discharge in 1989 continuously until at least December 1997.  The Board notes a November 2010 VA examination report in which the VA physician's assistant found that arthritis was not incurred during his active military service.  The examiner found that the in-service medical records were based only on the Veteran's history and that there was an unlikely presentation for rheumatoid arthritis.  However, the examiner made the determination based upon a finding that the Veteran did not have active duty service from 1980 to 1987, the time period during which the symptoms and initial tentative diagnoses were made.  The Veteran was, however, on active duty at that time according to DD-214s contained in the claims file.  The VA opinion, therefore, has no probative value as it is based upon erroneous information.  Thus, the evidence shows that the disorder began during service; service connection is granted. 


ORDER


Entitlement to service connection for rheumatoid arthritis is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


